NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10000

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00235-TLN-1

 v.

DUMITRU MARTIN,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Dumitru Martin appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Martin contends that the district court erred by treating U.S.S.G. § 1B1.13 as

binding. While Martin is correct that the court incorrectly treated § 1B1.13 as the

applicable policy statement, see Aruda, 799 F.3d at 802, the court went on to

assume that Martin’s significant medical issues, and the serious symptoms he

experienced when he contracted COVID-19, established “extraordinary and

compelling” reasons for release under § 1B1.13. It nevertheless denied Martin’s

motion under 18 U.S.C. § 3553(a). See United States v. Keller, 2 F.4th 1278, 1284

(9th Cir. 2021) (district court may deny a compassionate release motion under

§ 3553(a) without first making a final determination as to whether defendant has

established extraordinary and compelling reasons).

      Martin argues that the district court’s § 3553(a) analysis was deficient

because the court focused disproportionately on the sentence imposed and

downplayed mitigating factors, including pandemic-related “post-offense” factors.

Given “the deference we must afford the district court when making these

discretionary decisions,” Keller, 2 F.4th at 1284, we cannot conclude that it abused

its discretion. The court acknowledged Martin’s medical conditions and

pandemic-related circumstances, weighed the § 3553(a) factors, and reasonably

concluded that the factors did not support reducing Martin’s “well-supported,

below-guidelines, 156-month sentence to a drastically lower 60-month sentence.”

We are also unpersuaded by Martin’s argument that the court erred in finding that


                                         2                                       21-10000
FCI La Tuna had been able to adequately address Martin’s medical needs, and

abused its discretion by determining that the other § 3553(a) factors outweighed

Martin’s medical needs. See United States v. Gutierrez-Sanchez, 587 F.3d 904,

908 (9th Cir. 2009) (“The weight to be given the various factors in a particular case

is for the discretion of the district court.”). Finally, given the record as a whole,

the court provided sufficient explanation for its decision to deny Martin’s motion.

See Chavez-Meza v. United States, 138 S. Ct. 1959, 1965, 1967 (2018).

      AFFIRMED.




                                           3                                     21-10000